DAVIDSON, Judge.
*138This a conviction under that section of Art. 514, Vernon’s P. C., which makes it unlawful for any person to keep a bawdy house. The trial was to the court; the punishment, a fine of $200 and twenty days in jail.
The sole question presented for review is the sufficiency of the evidence to support the conviction.
Appellant was occupying and residing in, as a month-to-month tenant, the lower apartment of the two-story duplex situated at 3806 San Jacinto Street in the city of Houston. To all outward appearances, the house was operated as a massage parlor.
The offense was alleged in the information to have occurred on October 30, 1953.
A witness for the state testified that on the night of the date mentioned, he, knowing that the house bore the general reputation as a house of prostitution, went there for the purpose of engaging in an act of sexual intercourse with a prostitute. He did engage in the act and paid the prostitute therefor.
While the witness was yet in the house, officers arrived with a warrant of arrest for the appellant for operating a bawdy house. The officers arrested appellant, who, at the time, was in the living room of the house. Other women and men were in the house at the time.
Another witness testified that about six months prior to the above-mentioned date he went to the house for the purpose of and did engage in an act of sexual intercourse with a prostitute. Some time later, and a short time prior to the 30th day of October, 1953, witness again went to the house for the same purpose, which was not accomplished as he “got picked up” by the officers.
There was testimony from members of the morals division of the police department of the city of Houston that the house bore the general reputation of a house of prostitution.
The appellant did not testify as a witness in her own behalf, nor did she offer any affirmative defensive testimony.
The evidence is sufficient to support the conviction. As supporting that conclusion, see Crowell v. State, 147 Texas Cr. R. *139299, 180 S.W. 2d 343, and Duckett v. State, 155 Texas Cr. R. 588, 238 S.W. 2d 542.
The judgment is affirmed.